

Exhibit 10.2


























AGREEMENT OF PURCHASE AND SALE


BY AND BETWEEN


9022 HERITAGE PARKWAY, LLC,
AN ILLINOIS LIMITED LIABILITY COMPANY,
AS SELLER


AND


RREEF AMERICA L.L.C.,
A DELAWARE LIMITED LIABILITY COMPANY,
AS PURCHASER








--------------------------------------------------------------------------------



THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
this 28th day of March, 2013, by and between 9022 HERITAGE PARKWAY, LLC, an
Illinois limited liability company (the “Seller”) and RREEF AMERICA L.L.C., a
Delaware limited liability company (the “Purchaser”).


1.    SALE.


Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, for the purchase price set forth below, and on the terms and
conditions set forth in this Agreement, the Project (as hereinafter defined),
including that certain building containing approximately 94,233 square feet,
which building is leased by Seller to Tenant (as hereinafter defined) for office
purposes (the “Building”). The Building is commonly known as 9022 Heritage
Parkway, Woodridge, Illinois. For purposes of this Agreement, the term,
“Project” shall be deemed to mean, on a collective basis: (a) the parcel or
parcels of land described in Exhibit A attached hereto (the “Land”), together
with all rights, easements and interests appurtenant thereto including, but not
limited to, any streets or other public ways adjacent to said Land and any water
or mineral rights owned by, or leased to, Seller; (b) all improvements located
on the Land, including, but not limited to, the Building, and all other
structures, systems, and utilities associated with, and utilized by Seller in
the ownership and operation of the Building (all such improvements being
referred to herein as the “Improvements”), but excluding improvements, if any,
owned by the Tenant of the Building; (c) all personal property owned by Seller,
located on or in the Land or Improvements, or used in connection with the
operation and maintenance of the Project (the “Personal Property”); and
(d) Seller’s interest in that certain Lease (“Original Lease”) between North
Waterfall Glen Limited Partnership (predecessor in title to Seller) and Allstate
Insurance Company (“Tenant”) dated as of July 10, 2001, as amended by that
certain First Amendment to Lease (“First Amendment”) dated as of October 22,
2001, as amended by that certain Second Amendment to Lease (“Second Amendment”)
dated as of April 16, 2002, as amended by that certain Third Amendment to Lease
(“Third Amendment”) dated as of November 12, 2002, as amended by that certain
Fourth Amendment to Lease (“Fourth Amendment”) dated as of July 22, 2003, as
further amended by that certain Fifth Amendment to Lease (“Fifth Amendment”)
dated as of July 29, 2003, and as further amended by that certain Sixth
Amendment to Lease (“Sixth Amendment”) dated as of July 9, 2012. The Original
Lease, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, the Fifth Amendment and the Sixth Amendment are hereinafter
collectively referred to as the “Lease”.
2.    PURCHASE PRICE.


The total purchase price to be paid to Seller by Purchaser for the Project shall
be Thirteen Million Three Hundred Thousand and No/100 Dollars ($13,300,000.00)
(the “Purchase Price”). Provided that all conditions precedent to Purchaser’s
obligations to close as set forth in this Agreement (the “Conditions Precedent”)
have been satisfied and fulfilled, or waived in writing by Purchaser, the
Purchase Price shall be paid to Seller at Closing, plus or minus prorations and
other adjustments hereunder, by federal wire transfer of immediately available
funds.



1

--------------------------------------------------------------------------------



3.    DEFEASANCE; CLOSING.


The purchase and sale contemplated herein shall be consummated at a closing
(“Closing”) to take place at the offices of Chicago Title Insurance Company, 10
South LaSalle Street, Chicago, Illinois 60603, on the basis of a “New York
Style” closing. The Closing shall occur on the date which is thirty (30) days
after the Approval Date, as hereinafter defined, on or before the close of
business, or at such other time as provided in this Agreement or as the parties
may agree upon in writing (the “Closing Date”); provided, however, if either (a)
the Estoppel Certificate or the Seventh Amendment has not been executed and
delivered to Seller (or in escrow with the Title Company) by Tenant by the
original Closing Date or (b) Seller has not completed the Defeasance (as
hereinafter defined) by the original Closing Date, the Closing Date may be
extended by Purchaser for up to thirty (30) days to allow for said deliveries.
The Closing shall be effective as of 12:01 A.M. on the Closing Date. Provided,
further, at such time that the Defeasance has been approved by Seller’s lender
and may occur, then thereafter, Purchaser may elect to accelerate the Closing
Date to a date specified in Purchaser’s notice to Seller (but such accelerated
date must be at least seven (7) business days after the date of Purchaser’s
notice to Seller and in no event prior to May 15, 2013). In order to accelerate
the Closing Date as provided in the foregoing sentence, Purchaser must have
waived in writing Purchaser’s right to terminate this Agreement under Section
6(a) of this Agreement and under Section 7(d), as to any existing Objections, of
this Agreement. Notwithstanding the foregoing, the risk of loss of all or any
portion of the Project shall be borne by Seller up to and including the actual
time of the Closing and wire transfer of the Purchase Price to Seller, and
thereafter by Purchaser, subject to the terms and conditions of Paragraph 16
below.


4.    EARNEST MONEY.


(a)    Escrowee. Not later than three (3) business days following the full
execution and delivery of this Agreement (which date is set forth on the
signature page hereof and is referred to herein as the “Contract Date”), the
parties shall enter into an escrow agreement in the form attached hereto as
Exhibit B (the “Escrow Agreement,” the escrow created thereby being referred to
herein as the “Escrow”), designating Chicago Title and Trust Company as the
escrowee thereunder (the “Escrowee”). The parties hereby authorize their
respective attorneys to execute the Escrow Agreement and to make such amendments
thereto as they shall deem necessary or convenient to close the transaction
contemplated hereby.


(b)    Earnest Money Deposit. Not later than three (3) business days following
the Contract Date, Purchaser shall deposit into the Escrow, in accordance with
the terms of the Escrow Agreement, and as its earnest money deposit (the
“Earnest Money”), the sum of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00). The Earnest Money shall be invested by the Escrowee in an
interest-bearing account with an FDIC-insured, national bank having gross assets
in excess of $10,000,000,000.00, including, but not limited to, Wells Fargo,
N.A. (an “Approved Depository”).


(c)    Application at Closing. At Closing, the Earnest Money shall be delivered
to Seller and credited against the Purchase Price. All interest (if any) earned
on the Earnest Money shall be paid to Purchaser. All Earnest Money shall be
appropriately dealt with by

2

--------------------------------------------------------------------------------



the Escrowee so as to be delivered to the Seller or Purchaser, as the case may
be, as provided herein and as provided in the Escrow Agreement.


(d)    Letter of Credit. Notwithstanding anything contained in Subparagraph 4(b)
above to the contrary, the Earnest Money may be in the form of an irrevocable
standby letter of credit (“Letter of Credit”) issued by an Approved Depository
(the “Issuer”). Escrowee shall be the beneficiary under the Letter of Credit,
and the Letter of Credit shall expire no earlier than August 31, 2013. The
Letter of Credit shall be non-transferable, and shall permit Escrowee to present
it to the Issuer for payment only if accompanied by a sworn certificate,
executed by a representative of Seller, certifying that Purchaser is in default
under this Agreement and that Seller is, therefore, entitled to the proceeds of
the Letter of Credit. Upon its receipt from Seller of the sworn certificate of
Purchaser’s default, the Escrowee is hereby required to (i) notify Purchaser as
provided in Paragraph 20 of this Agreement; and (ii) subject to the terms and
notice requirements of the Escrow Agreement, including, but not limited to
Section 3(A) of the Escrow Agreement addressing notice and objections,
thereafter present the Letter of Credit to Issuer and deliver the proceeds
thereof to Seller. Notwithstanding anything contained herein or in the Escrow
Agreement to the contrary and irrespective of any contrary instructions from
Purchaser, in the event that the Letter of Credit on deposit with Escrowee is
not renewed or replaced by Purchaser at least thirty (30) days prior to its
expiration date, such Letter of Credit shall be presented by Escrowee to Issuer
for payment and the proceeds thereof held in the Escrow in accordance with the
terms of the Escrow Agreement. At any time, Purchaser shall have the right to
deposit cash in the amount of the Earnest Money with Escrow Agent, and Escrow
Agent promptly after receipt of said cash deposit, shall return the Letter of
Credit to Purchaser.


5.    SELLER’S DELIVERIES.


Seller shall deliver to Purchaser, no later than five (5) days after the
Contract Date, all documents, contracts, information, Records (as hereinafter
defined) and exhibits pertinent to this transaction, including, but not limited
to, the documents listed as “Seller’s Deliveries” on Exhibit C attached hereto.
Pursuant to Paragraph 18 below, a Permitted Assignee of Purchaser may include a
publicly registered real estate investment trust, and therefore Seller further
agrees to make its books and records relating to the Project available for
inspection and audit by Purchaser or its agents and to execute and deliver (at
the time of completion of the audit) the audit letter in favor of Purchaser's
auditors in the form attached hereto as Exhibit I and made a part hereof (the
covenants of Seller described by this sentence shall survive the Closing).
Purchaser may also review and make copies of any of Seller's files, books and
records relating to the Project. Purchaser shall be responsible for all
out-of-pocket costs associated with this audit. Seller shall reasonably
cooperate (at no out of pocket cost to Seller) with Purchaser’s auditor in the
conduct of such audit. In addition, Seller agrees to provide to Purchaser or any
affiliate of Purchaser, if requested by such auditor, historical financial
statements for the Project (for the past three (3) years) (with the names of
parties having an equity interest in Seller redacted), including (without
limitation) income and balance sheet data for the Project, whether required
before or after Closing, to the extent in Seller’s possession or control.
Without limiting the foregoing, (i) Purchaser or its designated independent or
other auditor may audit Seller’s operating statements of the Project, at
Purchaser’s expense, and Seller shall provide

3

--------------------------------------------------------------------------------



such documentation as Purchaser or its auditor may reasonably request in order
to complete such audit, and (ii) Seller shall furnish to Purchaser such
financial and other information as may be reasonably required by Purchaser or
any affiliate of Purchaser to make any required filings with the Securities and
Exchange Commission (“SEC”) or other governmental authority. Seller shall
maintain its records for use under this Paragraph 5 for a period of not less
than one (1) year after the Closing Date. Notwithstanding anything contained
herein to the contrary, Seller shall not be liable to Purchaser based on the
results of any audit, or the lack of any information required to conduct such
audit, unless the Purchaser’s inability to obtain such information is caused by
Seller’s breach of its obligations under this Paragraph 5. This Paragraph shall
expressly survive Closing.


6.    INSPECTION PERIOD.


(a)    Basic Project Inspection. At all times prior to Closing, including times
following the “Inspection Period” (which Inspection Period is defined to be the
period from and after the Contract Date, through and including the date which is
the later to occur of (i) April 30, 2013 and (ii) thirty (30) days after the
date that Seller has notified Purchaser in writing, that the Tenant (as
hereafter defined) has agreed in writing to execute at or before Closing the
Seventh Amendment to Lease Agreement (“Seventh Amendment”) in the form attached
hereto as Exhibit G), Purchaser, its agents and representatives shall be
entitled to conduct a “Basic Project Inspection,” which will include, but not be
limited to, the rights to: (i) enter upon the Land and Improvements, on
reasonable notice to Seller, to perform inspections and tests of the Project,
including, but not limited to, inspection, evaluation and testing of the
heating, ventilation and air-conditioning systems and all components thereof
(collectively, the “HVAC System”), all structural and mechanical systems within
the Improvements, including, but not limited to, sprinkler systems, power lines
and panels, air lines and compressors, automatic doors, tanks, pumps, plumbing
and all equipment and Personal Property; (ii) examine and copy any and all
books, records, correspondence, financial data, leases, and all other documents
and matters maintained by Seller or its agents, relating to receipts and
expenditures pertaining to the Project (the “Records”); (iii) make
investigations with regard to zoning, environmental [as provided in Subparagraph
6(b) below], building, code and other legal requirements including, but not
limited to, an environmental “Assessment” as specified in Subparagraph 6(b)
below including (but not limited to) an analysis of the presence of any
asbestos, chlordane, formaldehyde or other hazardous materials in, under or upon
the Project, or any underground storage tanks on, or under, the Land; (iv) on
reasonable notice to Seller, conduct an interview with the real estate decision
makers of Tenant, and Seller shall have the right to accompany Purchaser for
such interview, and (v) make or obtain market studies and real estate tax
analyses. If Purchaser, in its sole and absolute discretion, determines that the
Project does not meet Purchaser’s (or its underwriters’, investment bankers’,
lenders’ or investors’) criteria for the purchase, financing or operation of the
Project in the manner contemplated by Purchaser, then subject to Subparagraph
6(d) below, Purchaser may terminate this Agreement by written notice to Seller
(the “Termination Notice”), with a copy to Escrowee, given not later than the
last day of the Inspection Period. Upon such termination, the Earnest Money,
together with all interest thereon, shall be returned immediately to Purchaser
and neither party shall have any further liability to the other hereunder,
except as otherwise provided in this Agreement. If Purchaser

4

--------------------------------------------------------------------------------



either (a) fails to give a Termination Notice by the end of the Inspection
Period or (b) provides written notice of its waiver of its termination right
under this Subparagraph 6(a) on or before the end of the Inspection Period,
Purchaser shall be deemed to have waived its termination right under this
Subparagraph 6(a), and the date of such notice of waiver to Seller (or deemed
waiver) shall be referred to as the “Approval Date”.


(b)    Environmental Assessment. During the Inspection Period, Purchaser [or
Purchaser’s agent(s)] shall have the right to employ one or more environmental
consultants or other professional(s) to perform or complete a so-called “Phase
I” environmental inspection and assessment (the “Assessment”) of the Project.
Purchaser and its consultants shall also have the right to undertake or complete
a technical review of all documentation, reports, plans, studies and information
in possession or control of Seller, or its past or present environmental
consultants, concerning or in any way related to the environmental condition of
the Project. In order to facilitate the Assessment and technical review, Seller
shall extend its cooperation (but without third party expense to Seller) to
Purchaser and its environmental consultants.


(c)    Purchaser’s Undertaking. Purchaser hereby covenants and agrees that it
shall cause all studies, investigations and inspections (including, but not
limited to, the Assessment), performed at the Project pursuant to this Paragraph
6 to be performed in a manner that does not disturb or disrupt the tenancy or
business operations of the Tenant. In the event that, as a result of Purchaser’s
exercise of its rights under Subparagraphs 6(a) and 6(b), any damage occurs to
the Project, then Purchaser shall promptly repair fully such damage, at
Purchaser’s sole cost and expense. Purchaser hereby indemnifies, protects,
defends and holds Seller harmless from and against any and all losses, damages,
claims, causes of action, judgments, costs and expenses that Seller actually
suffers or incurs as a direct result of any damage caused at, to, in, or at the
Project during the course of, or as a direct result of, any or all of the
studies, investigations and inspections (including, but not limited to, the
Assessment), that Purchaser elects to perform (or cause to be performed)
pursuant to this Paragraph 6; provided, however, Purchaser’s indemnity shall
expressly exclude, and Purchaser shall have no liability for, the mere discovery
of environmental contamination or other defects or violations of law, of the
Project.


(d)    Confidentiality. Each party agrees to maintain in confidence, and not to
disclose the information contained in this Agreement or pertaining to the sale
contemplated hereby and the information and data furnished or made available by
Seller to Purchaser, its agents and representatives in connection with
Purchaser’s investigation of the Project and the transactions contemplated by
this Agreement; provided, however, that each party, its agents and
representatives may disclose such information and data and this Agreement (a) to
such party’s accountants, attorneys, prospective lenders, investment bankers,
underwriters, partners, consultants and other advisors in connection with the
transactions contemplated by this Agreement (collectively “Representatives”) to
the extent that such Representatives reasonably need to know (in Purchaser’s
reasonable discretion) such information and data in order to assist, and perform
services on behalf of, Purchaser; (b) to the extent required by any applicable
statute, law, regulation or governmental authority,

5

--------------------------------------------------------------------------------



body or agency, including, but not limited to, the SEC (collectively, a
“Governmental Authority”); and (c) in connection with any dispute or litigation
that may arise between the parties in connection with the transactions
contemplated by this Agreement.


7.    TITLE AND SURVEY MATTERS.


(a)    Conveyance of Title. At Closing, Seller agrees to deliver to Purchaser a
special warranty deed (the “Deed”), in the form attached hereto as Exhibit H, in
recordable form and insurable by the Title Company (as hereinafter defined),
conveying the Project to Purchaser or Purchaser’s assignee or designee, free and
clear of all liens, claims and encumbrances except for the following items (the
“Permitted Exceptions”): (1) those matters listed on Exhibit D attached hereto;
(2) those additional matters that may be specifically approved, in writing, by
Purchaser during the Inspection Period; and (3) the rights of Tenant as tenant
only under the Lease. At Closing, Seller shall also deliver to Purchaser each of
the documents listed in Paragraph 13 below.


(b)    Title Commitment. Within five (5) days after the Contract Date, Seller
shall deliver to Purchaser a title commitment, dated after the Contract Date,
issued by Chicago Title Insurance Company (the “Title Company”), for an owner’s
title insurance policy (the “Title Policy”), ALTA Policy Form B-2006, in the
full amount of the Purchase Price, showing fee simple title to the Project in
Seller, subject only to the Permitted Exceptions, together with legible and
complete copies of all recorded documents evidencing title exceptions raised in
Schedule B of the title commitment.


(c)    Survey. Within five (5) days after the Contract Date, Seller shall
deliver to Purchaser, at Seller’s sole cost and expense, Seller’s existing
as-built survey of the Project (the “Survey”), prepared by a surveyor duly
registered in the State of Illinois, and certified by said surveyor as having
been prepared in accordance with the minimum detail and classification
requirements of the land survey standards of the American Land Title
Association, and specifically incorporating all of the standards and protocols
contemplated by the minimum standard detail requirements and classifications for
ALTA/ACSM land title surveys, as adopted in 2011 by ALTA/ACSM. Should the
Survey, or any survey procured by Purchaser, indicate the presence of any
encroachments by or upon the Project, or other matters that do or could
adversely affect the value or marketability of title to such Project, or other
matters which adversely affect Purchaser’s use, operation or financing of such
Project, such matters shall be considered “Defects,” and the cure provisions set
forth in Subparagraph 7(d) below shall apply.


(d)    Defects and Cure.


(i)
The items described in this Paragraph 7 are collectively referred to as “Title
Evidence.” On or before the date (the “Title Objection Date”) which is ten (10)
days prior to the earlier of (1) the Approval Date or (2) the last day of the
Inspection Period, Purchaser shall furnish Seller with a written statement of
objections, if any, to the


6

--------------------------------------------------------------------------------



Title Evidence (collectively, “Objections”). In the event the Title Company
amends or updates the title commitment after the Title Objection Date (each, a
“Title Report Update”), Purchaser shall furnish Seller with a written statement
of Objections to any matter first raised in a Title Report Update within three
(3) business days after its receipt of such Title Report Update (each, a “Title
Update Review Period”). Should Purchaser fail to notify Seller in writing of an
Objection to a matter in the Title Report prior to the Title Objection Date, or,
to a matter first disclosed in a Title Report Update prior to the end of the
Title Update Review Period, as applicable, Purchaser shall be deemed to have
approved such matters.


i.
If Seller receives a timely Objection in accordance with Paragraph 7(d)(i)
(“Purchaser’s Notice”), Seller shall have the right, but not the obligation,
within five (5) business days after receipt of Purchaser’s Notice (“Seller’s
Response Period”), to elect to attempt to cure any such matter upon written
notice to Purchaser (“Seller’s Response”), and may extend the Closing Date for
up to fifteen (15) business days to allow such cure. If Seller does not give any
Seller’s Response, Seller shall be deemed to have elected not to attempt to cure
any such matters. Notwithstanding the foregoing, Seller shall in any event be
obligated to cure all matters or items (1) that are mortgage or deed of trust
liens or security interests against the Project, in each case granted by Seller
(and not tenants of the Project or other third parties), (2) that are real
estate tax liens, other than liens for taxes and assessments not yet delinquent
and (3) that have been voluntarily placed against the Project by Seller (and not
tenants of the Project or other third parties) after the Effective Date and that
are not otherwise permitted pursuant to the provisions hereof. Seller shall be
entitled to apply the Purchase Price towards the payment or satisfaction of such
liens.

(ii)
If Seller elects (or is deemed to have elected) not to attempt to cure any
Objections raised in any Purchaser’s Notice timely delivered by Purchaser to
Seller pursuant to Paragraph 7(d)(1), or if Seller notifies Purchaser that it
elects to attempt to cure any such Objection but then does not for any reason
effect such cure on or before the Closing Date as it may be extended hereunder,
then Purchaser, as its sole and exclusive remedy, shall have the option of
terminating this Agreement by delivering written notice thereof to Seller within
three (3) business days after (as applicable) (1) its receipt of Seller’s
Response stating that Seller will not attempt to cure any such Objection or (2)
the expiration of Seller’s Response Period if Seller does not deliver a Seller’s
Response or (3) Seller’s failure to cure by the Closing Date (as it may be
extended hereunder) any Objection which Seller has


7

--------------------------------------------------------------------------------



previously elected to attempt to cure pursuant to a Seller’s Response. In the
event of such a termination, the Earnest Money shall be returned to Purchaser,
and neither party shall have any further rights or obligations hereunder except
those that expressly survive a termination of this Agreement. If no such
termination notice is timely received by Seller hereunder, Purchaser shall be
deemed to have waived all such Objections in which event those Objections shall
become Permitted Exceptions.


8.    SELLER’S REPRESENTATIONS AND WARRANTIES.


Seller represents and warrants to Purchaser that the following matters are true
as of the Contract Date:


(a)    Title. The Seller is the legal fee simple titleholder of the Project and,
other than with respect to the Permitted Exceptions, has or will at Closing
have, good, marketable and insurable title to the Project, free and clear of all
mortgages, liens and security interests, leases, agreements and tenancies (other
than the Lease), licenses, options (rights of first offer, rights of first
refusal and other similar rights) to purchase and judgments.


(b)    Seller’s Deliveries. All of Seller’s Deliveries listed on Exhibit C
attached hereto and all other items delivered by Seller pursuant to this
Agreement, including, without limitation, those required pursuant to Paragraphs
5 and 6 above, are true, accurate, correct and complete in all material
respects.


(c)    Contracts. There are no contracts of any kind entered into by Seller
relating to the management, leasing, operation, maintenance or repair of the
Project, except those “Contracts” listed on Exhibit E attached hereto, all of
which will be terminated by Seller prior to Closing unless Purchaser otherwise
directs Seller pursuant to written notice provided to Seller on or prior to the
Approval Date. Seller has performed all material obligations required to be
performed by it, and is not in default, under any of such Contracts. To Seller’s
knowledge, no counterparty to any Contract is in default thereunder.


(d)    Litigation. There is no pending litigation affecting the Project.


(e)    Authority. The execution and delivery of this Agreement by Seller, and
the performance of this Agreement by Seller, have been duly authorized by
Seller, and this Agreement is binding on Seller and enforceable against Seller
in accordance with its terms. No consent of any creditor, investor, judicial or
administrative body, Governmental Authority, or other governmental body or
agency, or other party to such execution, delivery and performance by Seller is
required.


(f)    United States Person; OFAC. Seller is a “United States Person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended,
and shall execute and deliver an “Entity Transferor” certification at Closing.

8

--------------------------------------------------------------------------------





Seller and to the best of Seller’s knowledge as to each person or entity owning
an interest in Seller is (a) (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “Lists”), and (ii) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or Executive Order of the President of the United States, (b)
none of the funds or other assets of Seller constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), and (c) no Embargoed Person has any interest of any nature
whatsoever in Seller (whether directly or indirectly).


The term “Embargoed Person” means any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Seller is prohibited by law or Seller is in violation of law.


Seller also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person who owns any other direct
interest in Seller is or shall be listed on any of the Lists or is or shall be
an Embargoed Person. This Section shall not apply to any person to the extent
that such person’s interest in Seller is through a U.S. Publicly-Traded Entity.
As used in this Agreement, “U.S. Publicly-Traded Entity” means a person (other
than an individual) whose securities are listed on a national securities
exchange, or quoted on an automated quotation system, in the United States, or a
wholly-owned subsidiary of such a person.


(g)    Condemnation; Assessments. Seller has no knowledge of pending or
contemplated condemnation or other governmental taking proceedings affecting all
or any part of the Project. There are no special assessments, special tax
districts or outstanding obligations (contingent or otherwise) to governmental
entities (collective “Assessments”) with respect to the Project or any part
thereof, nor has Seller received any written notice of any Assessments being
contemplated. To the best of Seller’s knowledge, the Project is separately
assessed for real estate tax purposes and not combined with any other property
for such purposes.


(h)    Lease. Seller has delivered to Purchaser a true, correct and complete
copy of the Original Lease, and all amendments and related agreements thereto.
The Lease is in full force and effect. Except as set forth in the Lease,
(i) there are no options to expand, rights of first refusal, or options to
terminate or renew, or any rent concessions given to Tenant, (ii) all rental and
other payments due under the Lease as of the date thereof have been paid in
full, (iii) Seller and, to the best of Seller’s knowledge, Tenant, are not in
default under the Lease, and Seller has fully complied with the terms and
conditions of the Lease, (iv) Tenant has not withheld any payment under its
Lease for any reason, (v) no rents or

9

--------------------------------------------------------------------------------



other payments have been collected more than one (1) month in advance and no
rents or other deposits are held by Seller, except prepaid rent for the current
month, (vi) there are no commissions or other fees currently due and payable
with regard to the Lease or with regard to any renewals, extensions or
expansions (whether due to options previously or hereafter exercised or
separately negotiated), (vii) any and all tenant improvement work, decorating,
painting, renovation, and construction currently required to be done by the
landlord under the provisions of any agreement Tenant and any contributions or
other allowances payable by the landlord to Tenant toward reimbursement of
Tenant’s cost of moving or improvements or any similar expense or monetary
consideration to the Tenant has been fully completed and paid for (except the
tenant improvement allowance referred to in Section 14(f)) hereof which will be
paid by Seller on or before Closing or prorated at Closing as provided in
Section 14(f) hereof), (viii) Seller has not entered into any agreements with
Tenant except for the Lease delivered to Purchaser and (ix) Seller has completed
all tenant reconciliations for the calendar years 2012 and prior, and, to the
best of Seller’s knowledge, there are no current disputes with Tenant regarding
reconciliations, and no ongoing operating expense audits being requested or
performed by Tenant.


(i)Employees. There are no employees of the Project or Seller.


(j)    Violations. Seller has not received any written notice from, any party
alleging that the Project or its current uses are in violation of any zoning,
building, health, traffic, flood control or all other applicable rules,
regulations, codes, ordinances, or statutes of any local, state or federal
authority or any other governmental authority asserting jurisdiction over the
Property, which violations, if any, have not heretofore been corrected in all
material respects.


The representations and warranties made in this Agreement by Seller shall be
continuing, and shall be deemed remade by Seller as of the date of Closing with
the same force and effect as if in fact specifically remade at that time. All
representations and warranties made in this Agreement shall survive the Closing
for a period of six (6) months and shall not merge into any instrument of
conveyance delivered at the Closing. Upon Seller discovering any circumstances,
facts or information that would make any of its representations and warranties
in this Section 8 untrue or inaccurate, Seller shall promptly notify Buyer
thereof, but in no event more than five (5) days thereafter.


9.    COVENANTS OF SELLER.


Effective as of the execution of this Agreement, Seller hereby covenants with
Purchaser as follows:


(a)    Leases. Seller shall neither amend the Lease in any material respect nor
execute any new lease, license, or other agreement affecting the ownership or
operation of the Project or for personal property or equipment, without
Purchaser’s prior written approval (which approval shall be deemed given if not
disapproved in writing within ten (10) days following Seller’s written request
of Purchaser for approval).

10

--------------------------------------------------------------------------------





(b)    Contracts. Seller shall not enter into any contract with respect to the
ownership and operation of the Project that will survive the Closing, or that
would otherwise affect the use, operation or enjoyment of the Project, without
Purchaser’s prior written consent, except for service contracts entered into in
the ordinary course of business which are terminable without penalty on not less
than thirty (30) days’ notice. If Purchaser’s approval to any contract is
requested, such approval shall be deemed given if not disapproved in writing
within ten (10) days following Seller’s request of Purchaser for approval.


(c)    Operation of Project. Between the Contract Date and Closing Date, Seller
shall continue to operate and manage the Project consistent with Seller’s past
practices. Except as otherwise specifically provided herein, Seller shall
deliver the Project at Closing in substantially the same condition as it is on
the Contract Date. None of the Personal Property shall be removed from the
Project unless replaced by personal property of equal or greater utility and
value.


(d)    Pre-Closing Expenses. Seller has paid or will pay in full, prior to
Closing, all bills and invoices for labor, goods, material and services of any
kind relating to the Project and utility charges, relating to the period prior
to Closing. Any alterations, installations, decorations and other work required
to be performed under any and all agreements affecting the Project have been or
will, by the Closing, be completed and paid for in full.


Purchaser’s right to claim for a breach of Seller’s covenants herein shall
survive the Closing for a period of six (6) months and shall not be merged into
any instrument of conveyance delivered at Closing.


10.    AS IS TRANSACTION.


Purchaser hereby acknowledges that, except as otherwise provided in this
Agreement, it is not relying upon any representation or statement of Seller, or
any of Seller’s agents with respect to the condition of the Project or any
portion thereof in executing this Agreement or proceeding with this transaction.
Purchaser will rely upon its own inspection of the Project. EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT, PURCHASER AGREES TO TAKE THE PROJECT IN ITS “AS-IS”,
“WHERE-IS” CONDITION AS OF THE CONTRACT DATE. SELLER HAS GIVEN TO PURCHASER A
COPY OF ANY AND ALL ENVIRONMENTAL REPORTS RELATING TO THE PROJECT IN SELLER’S
POSSESSION OR CONTROL. SELLER MAKES NO REPRESENTATION AS TO COMPLETENESS OR
ACCURACY OF ANY SUCH ENVIRONMENTAL REPORTS, SAID ENVIRONMENTAL REPORTS BEING
PREPARED BY THIRD PARTIES. The statements, releases, obligations and other
agreements of this Paragraph shall survive the Closing.


11.    ADDITIONAL CONDITIONS PRECEDENT TO CLOSING.


In addition to the other conditions enumerated in this Agreement, the following
shall be additional Conditions Precedent to Purchaser’s obligation to close
hereunder:

11

--------------------------------------------------------------------------------





(a)    Physical Condition. The physical condition of the Project shall be
substantially the same on the Closing Date as on the Contract Date, reasonable
wear and tear excepted, unless the alteration of said physical condition is the
result of Damage (as defined in Paragraph 16 hereof and in such case Paragraph
16 shall control).


(b)    Pending Actions. At Closing, there shall be no administrative agency,
litigation or governmental proceeding of any kind whatsoever, pending that,
after Closing, would, materially and adversely affect the value or marketability
of the Project, or the ability of Purchaser to operate the Project in the manner
it is being operated on the Contract Date.


(c)    Reaffirmation of Seller’s Representations and Warranties. All of Seller’s
representations and warranties contained herein shall be true and correct as if
made effective as of the Closing.


12.
TENANT ESTOPPEL; SNDA.



Within ten (10) days following the date of this Agreement, Purchaser shall
deliver to Seller for its review and approval a proposed draft of estoppel
letter for Tenant, addressed to Purchaser and in the form attached hereto as
Exhibit F completed to reflect the terms of the Lease. Seller shall within five
(5) business days after receipt of such form of proposed estoppel certificate
provide Purchaser with any specific concerns arising as a result of Purchaser’s
draft of such proposed estoppel certificate, and Seller and Purchaser shall
coordinate on finalizing the final form of estoppel certificate (as finalized,
the “Estoppel Certificate”). Seller shall submit the Estoppel Certificate to
Tenant no later than one (1) business day after the Approval Date. As a
Condition Precedent to Purchaser’s obligation to close hereunder, Seller shall
have obtained and delivered to the Purchaser, not less than three (3) days prior
to the Closing Date, the Estoppel Certificate executed by Tenant, the sole
tenant at the Project, dated within thirty (30) days of the Closing, and not
revealing any material adverse change to the form of Estoppel Certificate
approved by Purchaser. In the event that Seller does not deliver to Purchaser
the foregoing Estoppel Certificate by the original Closing Date, the Closing
Date shall be extended for up to thirty (30) additional days in order to satisfy
this Condition Precedent. In the event that Seller does not deliver to Purchaser
the foregoing Estoppel Certificate by the end of the extended Closing Date,
Purchaser’s sole remedy shall be to terminate this Agreement by written notice
to Seller due to the non-satisfaction of a Condition Precedent (but not a
default by Seller under this Agreement), in which event (i) the Earnest Money,
together with interest thereon, shall be immediately returned to Purchaser, and
(ii) except as otherwise provided herein, neither party shall have any further
liability to the other hereunder. Seller shall use reasonable efforts to obtain
the Estoppel Certificate.


If Purchaser intends to obtain financing as part of this transaction, Seller
agrees to deliver to Tenant an SNDA at the same time the Estoppel Certificate is
delivered to Tenant (provided Purchaser delivers the SNDA to Seller).



12

--------------------------------------------------------------------------------



13.    SELLER’S CLOSING DELIVERIES.


At Closing (or such other times as may be specified below), Seller shall deliver
or cause to be delivered to Purchaser the following, in form and substance
reasonably acceptable to Purchaser:


(a)    Deed. The Deed, executed by Seller, in recordable form conveying the
Project to Purchaser free and clear of all liens, claims and encumbrances except
for the Permitted Exceptions.


(b)    Bill of Sale. A warranty assignment and Bill of Sale, executed by Seller,
assigning, conveying and warranting to the Purchaser title to the Personal
Property, free and clear of all encumbrances, other than the Permitted
Exceptions.


(c)    Assignment of Contracts. An assignment, executed by Seller, to Purchaser
of those of the Contracts that Purchaser may elect in writing to assume (the
“Assigned Contracts”), with (i) the agreement of Seller to indemnify, protect,
defend and hold Purchaser harmless from and against any and all claims, damages,
losses, suits, proceedings, costs and expenses (including, but not limited to,
reasonable attorneys’ fees) arising in connection with the Assigned Contracts
and relating to the period of time prior to Closing and (ii) the corresponding
agreement of Purchaser to indemnify Seller for claims arising in connection with
the Assigned Contracts and relating to the period of time after the Closing.
Seller shall also assign all guarantees and warranties given to Seller in
connection with the operation, construction, improvement, alteration or repair
of the Project. Seller shall cooperate with Purchaser in causing all
transferable warranties or guaranties, if any, to be transferred to Purchaser,
at Seller’s sole cost and expense, including, but not limited to, any unexpired
roof warranties, if any.


(d)    Assignment of Lease. An assignment of the Lease (including all security
deposits and/or other deposits thereunder), with the reciprocal indemnity
provisions described in clause (c) above.


(e)    Keys. Keys to all locks located in the Project.


(f)    Affidavit of Title and ALTA Statement. An Affidavit of Title (in the form
attached hereto as Exhibit J), and an ALTA Statement (in the form attached
hereto as Exhibit K), each executed by Seller and in form and substance
acceptable to the Title Company and to Purchaser.


(g)    Letter to Tenant. Letter executed by Seller and, if applicable, its
management agent, addressed to the Tenant, in form approved by Purchaser,
notifying Tenant of the transfer of ownership and directing payment of all rents
accruing after the Closing Date to be made to Purchaser or at Purchaser’s
direction.


(h)    Original Documents. To the extent not previously delivered to Purchaser,
originals of the Lease and Assigned Contracts.

13

--------------------------------------------------------------------------------





(i)    Closing Statement. A closing statement conforming to the proration and
other relevant provisions of this Agreement.


(j)    Plans and Specifications. All plans and specifications in Seller’s
possession and control or otherwise available to Seller.


(k)    Entity Transfer Certificate. Entity Transfer Certification confirming
that Seller (or the non-disregarded Seller entity, if Seller is a disregarded
entity) is a “United States Person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.


(l)    Rent Roll. A Rent Roll, prepared as of the Closing Date, certified by
Seller to be true, complete and correct through the Closing Date.


(m)    Seventh Amendment. The Seventh Amendment executed by Seller and Tenant.


(n)    Seller’s Reaffirmation of Representations and Warranties. A reaffirmation
of Seller’s representations and warranties effective as of the Closing Date,
which may be supplemented with a disclosure of any changes to Seller’s
representations and warranties that have occurred between the Contract Date and
the Closing Date.


(o)    Illinois Bulk Sales Law. No later than ten (10) business days prior to
the Closing Date, Seller agrees to deliver a CBS-1 Notice of Sale or Purchase of
Business Assets (“Bulk Sales Notice”) to the Illinois Department of Revenue
(“DOR”) in order to allow the DOR to make a determination as to whether Seller
has an assessed, but unpaid, amount of tax, penalties, or interest under 35ILCS
5/902 (d) or 35 ILCS 120/5j (collectively, the “Act”). Seller shall provide
Purchaser with a copy of such notice simultaneously with its delivery thereof to
the DOR. On or prior to the Closing Date, Seller will either (i) deliver either
notice of a release or evidence of a deemed release (as evidenced by a
non-response to a delivered Bulk Sales Notice within the time frames allowed)
from the DOR, (ii) pay all amounts shown on any Bulk Sales Stop Order showing
outstanding taxes or other sums due and payable to DOR, and deliver evidence of
such payment to Purchaser, or (iii) indemnify Purchaser for any obligations
shown on a Bulk Sales Stop Order, in a form reasonably satisfactory to Purchaser
and Seller. The indemnification obligations contained in this Paragraph 13(o)
shall survive the Closing.


(p)    Owner’s Association. The Property is part of a development that is
subject to restrictive covenants (“CCRs”) and is governed by a declarant or
owner’s association. Seller represents and warrants that (i) Seller has owned
the Project for in excess of ten (10) years; (ii) Seller has never been billed
or paid any assessments under the CCR’s; (iii) Seller is not aware of the
existence of an association; and (iv) Seller has neither given nor received any
notice of default under the CCRs.

14

--------------------------------------------------------------------------------



(q)    Other. Such other documents and instruments as may reasonably be required
by Purchaser, its (or its underwriters’ or lenders’) counsel or the Title
Company and that may be necessary to consummate this transaction and to
otherwise effect the agreements of the parties hereto.


14.    PRORATIONS AND ADJUSTMENTS.


The following shall be prorated and adjusted between Seller and Purchaser as of
the Closing Date, except as otherwise specified:


(a)    There is no security deposit or other Tenant deposits under the Lease and
therefore such shall not be credited to Purchaser. However, Tenant reimburses
Landlord monthly for Landlord’s insurance premiums. To the extent Tenant has
reimbursed Landlord for any premiums for periods after the Closing Date,
Purchaser shall receive a credit therefor.


(b)    Purchaser and Seller shall divide the cost of any escrows hereunder
equally between them.


(c)    Water, electricity, sewer, gas, telephone and other utility charges will
not be prorated as same are paid directly by Tenant.


(d)    Amounts paid or payable under the Assigned Contracts shall be prorated.


(e)    Real estate taxes and all assessments, general or special, will not be
prorated as same are paid directly by Tenant.


(f)    All base rents shall be prorated at Closing. The tenant improvement
allowance payable under the Sixth Amendment in the amount of $753,864.00 (to the
extent not previously paid to Tenant), shall be paid at Closing by Seller to
Purchaser, and the amount of Tenant’s participation in sale proceeds (as
provided in the Sixth Amendment) shall be the sole obligation of Seller and
shall be paid at Closing by Seller to Tenant by Escrowee in the amount agreed by
Seller and Tenant, which amount shall be agreed to in writing by Tenant in favor
of Purchaser, Seller (either in the Estoppel Certificate or other writing) and
Title Company (if so required) confirming that said agreed upon payment from
Seller satisfies in full Tenant’s participation in sale proceeds (as provided in
the Sixth Amendment). Purchaser shall receive a credit at Closing for any such
sums that have not been actually paid by Seller to Tenant as of the Closing. At
the Closing, no “Delinquent Rents” (rents or other charges that are due as of
the Closing) shall be prorated in favor of Seller; provided, however, if there
shall be any such Delinquent Rents, Purchaser shall have the right to terminate
this transaction effective as of the Closing Date and receive a full refund of
the Earnest Money and any interest earned thereon. Notwithstanding the
foregoing, Purchaser shall use reasonable efforts after the Closing Date to
collect any Delinquent Rents due to the Seller from Tenant, but Purchaser shall
not be required to sue the Tenant. All rents and other charges received by (or
for the benefit of) Purchaser from Tenant after the Closing shall be first
applied against current and past-due obligations owed to, or for the benefit of,

15

--------------------------------------------------------------------------------



Purchaser [with respect to those obligations accruing subsequent to the Closing
Date], and any excess shall be delivered to the Seller, but only to the extent
of amounts in default and owed to, and for the benefit of, the Seller for the
period prior to the Closing Date.


(g)    Such other items that are customarily prorated in transactions of this
nature shall be ratably prorated.


For purposes of calculating prorations, Purchaser shall be deemed to be in title
to the Project, and therefore entitled to the income therefrom and responsible
for the expenses thereof, for the entire day upon which the Closing occurs. All
such prorations shall be made on the basis of the actual number of days of the
year and month that shall have elapsed as of the Closing Date. The amount of
such prorations shall be adjusted in cash after Closing, as and when complete
and accurate information becomes available. Seller and Purchaser agree to
cooperate and use their good faith and diligent efforts to make such adjustments
no later than thirty (30) days after the Closing. Items of income and expense
for the period prior to the Closing Date will be for the account of Seller and
items of income and expense for the period on and after the Closing Date will be
for the account of Purchaser, all as determined by the accrual method of
accounting. Bills received after Closing that relate to expenses incurred,
services performed or other amounts allocable to the period prior to the Closing
Date shall be paid by Seller.


15.    CLOSING EXPENSES.


Seller will pay the cost of the Title Policy, the existing Survey, the state and
county transfer taxes relating to the instruments of conveyance contemplated
herein, one-half of the cost of the Woodridge transfer taxes relating to the
instruments of conveyance contemplated herein and one-half of the cost of any
escrows hereunder. Purchaser will pay one-half of the cost of the Woodridge
transfer taxes relating to the instruments of conveyance contemplated herein,
one-half of any escrow costs hereunder and the cost of recording the Deed.


16.    DESTRUCTION, LOSS OR DIMINUTION OF PROJECT.


If, prior to Closing, all or any portion of the Project is damaged by fire or
other natural casualty (collectively “Damage”), or is taken or made subject to
condemnation, eminent domain or other governmental acquisition proceedings
(collectively “Eminent Domain”), then the following procedures shall apply:


(a)    If (i) the aggregate cost of repair or replacement or the value of the
Eminent Domain (including any compensation for taking of a portion of the
Project and for repairing any damage caused by said Eminent Domain)
(collectively, “repair and/or replacement”) is $1,000,000.00 or less, in the
opinion of Purchaser’s and Seller’s respective engineering consultants, and (ii)
Tenant has waived any right to terminate the Lease as a result thereof and
(iii) Seller has provided adequate security to Purchaser for any right of Tenant
to abate/offset rent as a result thereof and (iv) no material part of the
Project is subject to taking as a result of the Eminent Domain, Purchaser shall
close and take the Project as diminished by such events, subject to a reduction
in the Purchase Price applied against the cash otherwise

16

--------------------------------------------------------------------------------



due at the Closing (unless such reduction would not allow Seller to pay amounts
that it is obligated to pay to close the transaction, in which event, Seller
shall pay such shortfall), in the full amount of the repair and/or replacement
and compensation for any rent abatement/offset. Any casualty insurance or
condemnation proceeds shall be the sole property of Seller.


(b)    If the conditions of Paragraph 16(a)(i)-(iv) are not satisfied, then
Purchaser, at its sole option, may elect either to (i) terminate this Agreement
by written notice to Seller and receive an immediate return of the Earnest
Money, together with all interest earned thereon, and neither party shall have
any further liability to the other hereunder, except as otherwise provided in
this Agreement; or (ii) proceed to close subject to (1) a reduction on the
Purchase Price of $1,000,000.00, applied against the cash otherwise due at
Closing plus, in the event of a casualty, any deductible under Seller’s casualty
insurance; together with (2) an assignment of the proceeds of Seller’s casualty
insurance for all Damage (or condemnation awards for any Eminent Domain) in
excess of $1,000,000.00, together with (3) an assignment by Seller to Purchaser
of all rights and proceeds from Seller’s rent loss insurance for the period from
and after the Closing Date). If such reduction in Purchase Price would not allow
Seller to pay amounts that it is obligated to pay to close the transaction, then
Seller shall pay such shortfall. Seller shall fully cooperate with Purchaser in
the adjustment and settlement of the insurance claim and if, as of Closing, the
insurance proceeds (or condemnation award) assignable to Purchaser shall not
have been collected from the insurer, then a cash credit in the amount thereof
shall be given to Purchaser, to be repaid to Seller out of and upon Purchaser’s
receipt of insurance proceeds. The proceeds and benefits under any rent loss or
business interruption policies attributable to the period following the Closing
shall likewise be transferred and paid over (and, if applicable, likewise
credited on an interim basis) to Purchaser.


(c)    In the event of a dispute between Seller and Purchaser with respect to
the cost of repair and/or replacement with respect to the matters set forth in
this Paragraph 16, an engineer designated by Seller and an engineer designated
by Purchaser shall select an independent engineer licensed to practice in the
jurisdiction where the Project is located who shall resolve such dispute. All
fees, costs and expenses of such third engineer so selected shall be shared
equally by Purchaser and Seller.


17.    DEFAULT.


(a)    Default by Seller. In the event Seller defaults in its obligations
hereunder and Closing does not occur, then, provided such default is not due to
Purchaser’s fault, Purchaser shall have the right as its sole and exclusive
remedy to either: (i) seek specific performance requiring Seller to consummate
the transaction, but if specific performance is not an available remedy due to
Seller modifying the Lease, encumbering the Property with debt, liens, easements
or restrictions, or Seller leasing or conveying title to the Property, without
the consent of Purchaser, then Purchaser shall have all remedies at law or
equity; or (ii) terminate this Agreement and receive a reimbursement payment
from Seller in the amount of Purchaser’s actual third party out of pocket
expenses related to the transaction contemplated herein, up to a maximum amount
of $35,000.00, in which event the Earnest Money shall

17

--------------------------------------------------------------------------------



be returned to Purchaser. Purchaser shall have no other remedy for any default
by Seller in which Closing does not occur.


(b)    Default by Purchaser. In the event Purchaser defaults in its obligations
to close the purchase of the Project, then Seller’s sole and exclusive remedy
shall be to cause the Escrowee to deliver the Earnest Money, together with all
interest earned thereon, to Seller, the amount thereof being fixed and
liquidated damages, it being understood that Seller’s actual damages in the
event of such default are difficult to ascertain and that such proceeds
represent the parties’ best current estimate of such damages. Seller shall have
no other remedy for any default by Purchaser.


18.    SUCCESSORS AND ASSIGNS.


The terms, conditions and covenants of this Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective nominees,
successors, beneficiaries and assigns; provided, however, no conveyance,
assignment or transfer of any interest whatsoever of, in or to the Project or of
this Agreement shall be made by Seller during the term of this Agreement.
Purchaser may assign all or any of its right, title and interest under this
Agreement to either (a) an entity affiliated with, or related to, the Purchaser
or (b) one or more of the institutional investors for which Purchaser or one of
its affiliates is then acting as investment manager (collectively, a “Permitted
Assignee”) or a nominee or assignee of a Permitted Assignee. In the event the
rights and obligations of Purchaser hereunder shall be assigned by Purchaser to
a Permitted Assignee, the assignor shall not be released from any obligation or
liability hereunder (unless and until the Closing occurs) and such Permitted
Assignee shall be substituted as Purchaser hereunder, shall be entitled to the
benefit of and may enforce Seller’s covenants, representations and warranties
hereunder as if such Permitted Assignee were the original Purchaser hereunder,
and shall assume all obligations and liabilities of Purchaser hereunder, subject
to any limitations of such liabilities and obligations hereunder or provided by
law. No such assignee shall accrue any obligations or liabilities hereunder
until the effective date of such assignment.


19.    LITIGATION.


In the event of litigation between the parties with respect to the Project, this
Agreement, the Escrow Agreement, the performance of their respective obligations
hereunder or the effect of a termination under this Agreement or the Escrow
Agreement, the non-prevailing party shall pay all costs and expenses incurred by
the prevailing party in connection with such litigation, including, but not
limited to, reasonable attorneys’ fees of counsel selected by the prevailing
party. Notwithstanding any provision of this Agreement to the contrary, the
obligations of the parties under this Paragraph 19 shall survive termination of
this Agreement.


20.    NOTICES.


Any notice, demand or request which may be permitted, required or desired to be
given in connection therewith shall be given in writing and directed to Seller
and Purchaser as follows:



18

--------------------------------------------------------------------------------



Seller:                9022 Heritage Parkway, LLC
c/o Oak Realty Group, Inc.
500 Lake Cook Road
Suite 270
Deerfield, Illinois 60015
Attn: Mr. Adam M. Levine
Tel. No.: (847) 943-0731
Fax No.: (847) 400-3403
E-mail: alevine@oakrealtygroup.com


With a copy to:
its attorneys:            Patzik, Frank & Samotny Ltd.
150 South Wacker Drive
Suite 1500
Chicago, Illinois 60606
Attn: James M. Teper, Esq.
Tel. No.: (312) 551-3070
Fax No.: (312) 551-1101
E-mail: jteper@pfs-law.com


Purchaser:            RREEF America L.L.C.
875 North Michigan Avenue, 41st Floor
Chicago, Illinois 60611
Attn: Mr. Brad Gries
Tel. No.: (312) 266-9300
Fax No.: (312) 266-9346
E-mail: brad.gries@rreef.com


With a copy to
its attorneys:            Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attn: James G. Farris, Jr.
Tel. No.: (404) 881-7896
Fax No.: (404) 253-8587
E-mail: jay.farris@alston.com


Notices shall be deemed properly delivered and received when and if either (i)
personally delivered (either by hand delivery or by e-mail in “pdf” format); or
(ii) delivered by Federal Express or other overnight courier.


21.    BENEFIT.


This Agreement is for the benefit only of the parties hereto and their nominees,
successors, beneficiaries and assignees as permitted in Paragraph 18 and no
other person or entity shall be

19

--------------------------------------------------------------------------------



entitled to rely hereon, receive any benefit herefrom or enforce against any
party hereto any provision hereof.


22.    BROKERAGE.


Each party hereto represents and warrants to the other that it has dealt with no
brokers or finders in connection with this transaction, except for Holliday
Fenoglio Fowler, L.P. (“HFF”). Seller shall pay any brokers’ commission due to
HFF pursuant to the terms of a separate agreement between Seller and HFF. Seller
and Purchaser each hereby indemnify, protect and defend and hold the other
harmless from and against all losses, claims, costs, expenses, damages
(including, but not limited to, attorneys’ fees of counsel selected by the
indemnified party) resulting from the claims of any broker, finder, or other
such party, other than HFF, claiming by, through or under the acts or agreements
of the indemnifying party. The obligations of the parties pursuant to this
Paragraph 22 shall survive any termination of this Agreement.


23.    REASONABLE EFFORTS.


Seller and Purchaser shall use their reasonable, diligent and good faith
efforts, and shall cooperate with and assist each other in their efforts, to
obtain such consents and approvals of third parties (including, but not limited
to, governmental authorities), to the transaction contemplated hereby, and to
otherwise perform as may be necessary to effectuate transfer the Project to
Purchaser in accordance with this Agreement.


24.    MISCELLANEOUS.


(a)    Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.


(b)    Time of the Essence. Time is of the essence of this Agreement. If any
date herein set forth for the performance of any obligations by Seller or
Purchaser or for the delivery of any instrument or notice as herein provided
should be on a Saturday, Sunday or legal holiday, the compliance with such
obligations or delivery shall be deemed acceptable on the next business day
following such Saturday, Sunday or legal holiday. As used herein, the term
“legal holiday” means any state or federal holiday for which financial
institutions or post offices are generally closed in the State of Illinois for
observance thereof.


(c)    Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Purchaser have

20

--------------------------------------------------------------------------------



contributed substantially and materially to the preparation of this Agreement.
The headings of various Paragraphs in this Agreement are for convenience only,
and are not to be utilized in construing the content or meaning of the
substantive provisions hereof.


(d)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.


(e)    Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.


(f)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of such counterparts together shall
constitute one and the same Agreement.


(g)    Defeasance. Seller has disclosed to Purchaser that Seller must defease
its mortgage as part of the release at Closing of the mortgage and related
security interests encumbering the Property (the “Defeasance”). Seller agrees to
initiate the Defeasance process with Seller’s lender (including, but not limited
to, sending notice to its lender and payment of any required deposits/fees)
within two (2) business days after the Approval Date, and diligently and in good
faith pursue the Defeasance. Seller shall notify Purchaser of the initiation of
the Defeasance process and keep Purchaser informed of the progress of completing
said Defeasance.


(h)    Know Your Customer. Seller agrees to provide information about itself and
its investors in reasonable detail to allow Purchaser to evaluate Seller
pursuant to Purchaser’s “Know Your Customer” procedures. Seller agrees to
complete and deliver to Purchaser within three (3) business days after the
Contract Date the “Know Your Customer” form attached hereto as Exhibit L.


(i)    Distribution to Seller’s Partners/Members. To the extent Seller elects to
make distribution to its stockholders, partners or members, as the case may be,
after Closing, such that Seller has insufficient funds to satisfy the
post-closing obligations of Seller contained herein (regarding Seller
indemnities or a breach of Seller’s representations and warranties), such
obligations shall be deemed to be distributed with any such distributions to
such stockholders, partners or members, as the case may be, and their respective
successors and such stockholders, partners or members, as the case may be,
receiving such distributions shall be deemed successors to Seller and to have
assumed such obligations; provided, however, such liability or assumed liability
shall be limited to the amount received by such stockholder, partner or member.
Seller shall notify its stockholders, partners and members of the terms of this
Subparagraph 24(i). This Subparagraph 24(i) shall expressly survive the Closing.



21

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.


CONTRACT DATE:


March 28, 2013






SELLER
9022 HERITAGE PARKWAY, LLC,
an Illinois limited liability company
 
 
By:
9022 HERITAGE PARKWAY MANAGER, LLC,
 
an Illinois limited liability company, its manager
 
 
By:
OAK REALTY GROUP, INC.,
 
an Illinois corporation, its manager
 
 
By:
/s/ Adam M. Levine
Name:
Adam M. Levine
Title:
President





PURCHASER
RREEF AMERICA L.L.C.,
a Delaware limited liability company
 
 
By:
/s/ Bradley J. Gries
Name:
Bradley J. Gries
Title:
Director






24

